Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Wittberg et al. for the "METHOD AND ARRANGEMENT FOR FLOW CONTROL IN A SPLIT PATH COMMUNICATION SYSTEM" filed 04/20/2021 has been examined.  This application is a national stage entry of PCT/SE2018/051079, International Filing Date: 10/23/2018.   The preliminary amendment filed 04/20/2021 has been entered and made of record.  Claims 74-85 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.	
	Claim Objections
 5.       Claims 80, 82-85 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional). Appropriate correction is required. 
					
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.         Claims 74-76,78-82, 84-86 are rejected under 35 U.S.C. 103(a) as being unpatentable over Basu et al. (US#10,368,266) in view of Li et al. (US#2015/0124623).
Regarding claim 80, the references disclose a novel system and apparatus for facilitating traffic flow control in a multi-radio access technology, according to the essential features of the claim.  Basu et al. (US#10,368,266) discloses a network node configured to control transmission in a multi-connectivity communication system (see Fig. 9 for dual-connectivity architecture), the network node comprising: a processor; and a memory operatively connected to the processor and comprising instructions executable by the processor, whereby the processor is configured to: obtain an indication of decreased data rate through a first transmitting node of said multi- connectivity communication system (Col. 18, lines 32-51: offers flow control algorithms in order to align the data rate with the receiver capacity & determines a split ratio, based on the received total buffer occupancy value of the PDCP layer in the mobile node); and reschedule at least a subset of packets originally scheduled for, and buffered in, said first transmitting node, to at least one second transmitting node, different from said first transmitting node, of said multi-connectivity communication system, in response to said obtaining of said indication (Col. 21, lines 29-58: the PDCP layer is split between the master base station and the secondary base station according to the split ratio).
However, the disclosure of Basu et al. (US#10,368,266) does not explicitly teach the claimed wherein an indication of decreased data rate through a first transmitting node.  In the same field of endeavor, Li et al. (US#2015/0124623) teaches in Fig. 7 a flow diagram illustrated a local traffic splitting in multi-RAT system, in which at step 192, the node detects congestion - there may be an increased packet loss, increased delay, increased delay jitter, and decreased data rate. Then, in step 212, the node transmits a message to a helper node, such as another communications controller.  In step 196, the node splits the flow into sub-flows. The flow rate to the helper node may be set to a rate less than or equal to the minimum of the maximum flow rate to be off-loaded, the flow rate the helper node can provide to the destination node.  After splitting the flow into a set of sub-flows, the node forwards one sub-flow to the helper node in step 198.  In step 200, the node forwards one of the sub-flows to the destination node (see also Figs. 2, 4; para [0003], [0026]-[0028] & [0035]-[0041]: congestion, which results in reduced quality of experience (QoE) or quality of service (QoS) for users & there may be an increased packet loss, increased delay, increased delay jitter, and decreased data rate).
Regarding claim 81, the reference further teaches wherein the indication of decreased data rate is based on a transmission-delay related time, said transmission-delay related time being related to transmission delay through a respective transmitting node (Li et al.: Figs. 2, 4; para [0003], [0026]-[0028] & [0035]-[0041]).
Regarding claim 82, the reference further teaches wherein determine said transmission-delay related time for said first transmitting node, wherein said indication of decreased data rate is based on at least said determined transmission-delay related time for said first transmitting node (Li et al.: Figs. 2, 4; para [0003], [0026]-[0028] & [0035]-[0041]).
Regarding claim 84, the reference further teaches wherein the subset of packets is selected in dependence of limitations in bandwidth between a node performing said step of rescheduling and said at least one second transmitting node of said multi-connectivity communication system (Li et al.: Figs. 2, 4; para [0003], [0026]-[0028] & [0035]-[0041]).
Regarding claim 85, the reference further teaches wherein the subset of packets is selected in dependence of an estimation of a best distribution of packets between all transmitting nodes of said multi-connectivity communication system (Li et al.: Figs. 2, 4; para [0003], [0026]-[0028] & [0035]-[0041]).
Regarding claims 74-76, 78-79, they are method claims corresponding to the apparatus claims 80-82, 84-85 examined above.  Therefore, claims 74-76, 78-79 are analyzed and rejected as previously discussed in paragraph above with respect to claims 80-82, 84-85.
Regarding claim 86, this claim differs from claims Basu et al. (US#10,368,266) in view of Li et al. (US#2015/0124623) in that the claims recited a computer program product for performing the same basis of steps and apparatus of the prior arts as discussed in the rejection of claim 80.  It would have been obvious to a person of ordinary skill in the art to implement a computer program product in Basu in view of Li for performing the steps and apparatus as recited in the claims with the motivation being to provide the efficient enhancement for providing transmission control in a multi-connectivity communication system, and easy to maintenance, upgrade.
One skilled in the art before the effective filing date of the claimed invention, would have recognized the need for effectively and efficiently facilitating traffic flow control in a multi-radio access technology, and would have applied Li’s system and method for traffic splitting into Basu’s managing resource allocation for a mobile station in dual connectivity .  Therefore, It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply Li’s system and method for traffic splitting into Basu’s efficient uplink scheduling mechanisms for dual connectivity with the motivation being to provide a method and system for flow control in a split path communication system.
Allowable Subject Matter
8.	Claims 77, 83 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
9.        The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the processing circuit is further configured to determine said transmission-delay related time for at least one second transmitting node, different from said first transmitting node, of said multi-connectivity communication system, and to calculate a transmission-delay related difference or ratio as a difference or ratio, respectively, between said determined transmission-delay related time for said first transmitting node and a quantity based on said determined transmission-delay related time for said at least one second transmitting node, wherein said indication of decreased data rate is based on at least said transmission-delay related difference or ratio, as specifically recited in the claims.  
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Basu Mallick et al. (US#9,883,419) is cited to show the efficient uplink scheduling mechanisms for dual connectivity.
The Ohta et al. (US#10,728,932) is cited to show the wireless communications system, base station and mobile station.
The Horn et al. (US#10,142,799) is cited to show the multicasting traffic using multi connectivity.
The Li et al. (US#2015/0124623) show the system and method for traffic splitting.
The Majmundar (US#10,681,588) is cited to show the flow control in multi-RAT 5G wireless networks.
The Jonsson et al. (US#2022/0182883) show the 5G NR desired buffer size adjustment.
The Karaki et al. (US#10,594,615) shows method for controlling transmission data.
The Wigren et al. (US#2021/0076262) shows flow control in wireless systems.
The Chatterjee et al. (US#11,159,928) shows support of SC-PTM based multicating for BL/CE and NB-IOT UES.

11.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

13.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
08/29/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477